Ours is a harsh and difficult world — a complex, sometimes 
disgraceful world where 6 million children die each 
year before their fifth birthday, many from problems 
related to malnutrition; where violence has taken on a 
new dimension of terror and horror, with hundreds of 
thousands of deaths in Libya, Syria and Iraq; and where 
human rights violations and crimes against humanity 
occur more frequently and with greater ferocity and are 
the daily reality in those countries.

It is a world where more than 8 million people 
die every year from tobacco consumption — an 
incredible genocidal activity that cannot be stopped 
and is promoted by markets that are increasingly more 
open, free, less regulated, and licensed to operate in 
contravention of people’s rights to life and health. It is 
a world where military bombs strike and kill those in 
schools, ethnic or religious minorities, or those who 
may adhere to different political beliefs. It is a world 
where natural disasters devastate countries one year 
and again the following year and the next, as they have 
in the brotherly countries of the Caribbean. In this 
world, those who act as global police have bequeathed 
social and political disasters wherever they have gone. 
Global governance has been inspired not by rights, but 
by interests. Those narrow interests were paid for with 
people’s lives, human rights violations and migration, 
in which people have had to leave their homes, cities 
and countries, vulnerable and facing anguish, violence 
and death again and again. 

The United Nations has been unable to build a 
system to find solutions, and it has failed fundamentally 
in its ethical dimension. There has been no dearth of 
work, documents or meetings, but there has been a lack 
of solutions for people. Our shared ethics should be 
based on the people. Our shared ethical structure in this 
case must be capable of incorporating our diversity, to 
free us with democracy and participation. We need to 
grow and develop multilateralism, which is the only 
path and basic instrument to promote that shared 
ethical structure, ensuring ever more rights for ever 
more people. We need to grow and develop in freedom.

The political and financial crises of this world are 
linked to common values and ethical standards. Today’s 
world is one of sheer confusion in which humanitarian 
crises follow upon political crises, which in turn follow 
upon financial, economic and social crises. Here in 
this building we have our own microclimate; we wear 
elegant suits, eat in expensive restaurants and drive 
large, modern cars. What happens to people who are 
not insiders but who suffer in refugee camps where 
their families are killed, their villages are destroyed 
and they are tortured, or where their environments are 
destroyed by the effects of climate change? No one who 
has gained a right should lose it the next day; we need to 
protect that right. We need to offer better opportunities.

The Millennium Development Goals have served 
as a useful tool to foster and channel efforts for specific 
purposes, but we should not leave countries alone in 
those efforts. Within that framework, we should step up 
our efforts every year and seek to define more clearly 
the sustainable development goals that will make up 
the post-2015 sustainable development agenda in a 
balanced, transparent and consensual way that envisions 
integration of the three dimensions of sustainable 
development: social, economic and environmental.

We should eliminate poverty from the perspective 
of human rights and the recognition of those rights. The 
wealth that comes into the world causes an increase in 
the gross domestic product and exports and creates 
more dynamic investment, all of which must be 
accompanied by a logical recognition of rights. We are 
more developed and richer when we have more rights to 
exercise, when those rights are protected, and when we 
have more guarantees against the growing inequalities 
in the world. Poverty is experienced at many levels, 

and each country is responsible for granting ever more 
rights to help its people overcome poverty, improve 
conditions and eliminate discrimination. 

All efforts are valuable in every one of our countries, 
and as is every non-governmental organization that 
charts the way or denounces an abuse of human rights 
or seeks to improve opportunities for women, children, 
youths, retired people and migrants in different areas, 
such as health care, education, social protection, decent 
work, social and economic opportunities, whether they 
are employed as rural or domestic workers. In every 
individual there is an enormous potential that needs to 
be protected and fostered. 

The gender perspective that we need to promote 
should also be aligned with key rights for every 
individual who may suffer from even a little bit of 
discrimination in this world. The women’s agenda is one 
of the most powerful vectors for development that we 
can design. Any type of discrimination involves some 
form of underdevelopment, because discrimination 
based on gender, ethnicity, religion, disability, sexual 
orientation or migratory status is contrary to what our 
societies need. 

Our societies must be more inclusive. Our 
societies should incorporate every single one of those 
rights into our political system and legal protections, 
whether they relate to the right of same-sex marriage, 
the right of those who cohabit, or the rights of those 
with HIV. It is essential to fight for equality and to 
eliminate discrimination based on sexual orientation or 
gender identity. All rights are part of the best social 
structure — love. Love is the essential factor that 
eliminates inequality and discrimination, that makes us 
all equal and that allows us to identify with our fellow 
human beings.

The comprehensive human rights agenda must 
be based on an increasing number of rights for an 
increasing number of people so that everyone is able 
to grow in freedom and equality. We need to continue 
to make definitive progress on social topics such as 
communicable and non-communicable diseases. That 
includes those related to tobacco consumption, from 
which, as I mentioned, over 8 million people die every 
year. It is expected that that figure will continue to rise. 
It is therefore crucial that we have national policies that 
focus on healthy lifestyles.

In 2013, Uruguay legalized the sale of cannabis, 
choosing an alternative regulatory model to combat drug 
trafficking and its disastrous consequences in society. 
We do not claim to be an example or a trailblazer, but 
we do, obviously, want to redesign the kinds of policies 
that have categorically failed to date and that have not 
produced the expected results.

The critical situation in the world today with 
respect to food security is a structural problem. It is 
the result of bad global policies. One of every eight 
people, many of them children, suffer from chronic 
malnutrition. Humankind wastes more than a third of 
all the food we produce, which would be enough to 
resolve the problem of hunger. It is estimated that 30 
to 50 per cent of the food produced every year is never 
consumed by people, and the situation is worsening due 
to soil erosion, growing water scarcity, climate change 
and the improper use of toxic substances in the food 
production chain.

Combating climate change is a top priority. The 
need to implement policies today and not put them 
off until tomorrow is the moral imperative of every 
single individual in this Hall, so that we can give 
concrete content to the sustainable development goals 
and continue to grow. It is also important to continue 
to develop civil and political society, which we must 
support. The principle of the legal equality of States is 
essential. That is why my country rejects, for example, 
any coercive, unilateral or extraterritorial measures 
that contravene the norms of international law and the 
principles of the Charter of the United Nations. The 
clearest example of that is the unjust blockade imposed 
against Cuba. We would like to once again express 
our strongest rejection of it. Uruguay would like to 
unequivocally demand that Cuba be stricken from the 
list of countries who harbour terrorists.

In the same vein, Uruguay would like to call for an 
end to be put to financial speculation by vulture funds. 
It is important that countries be able to restructure 
their sovereign debt in predictable, unchanging and just 
conditions without impacting development and, thus, 
the well-being of their people.

Global peace and security are essential. The 
eradication of any form of violence in this world is a 
crucial issue. It is essential to have negotiated solutions 
that parties agree on, and contributions by peacekeeping 
missions are essential to providing maximal guarantees 
in the world.

Human rights should be fully respected. They 
should be fully monitored, and guarantees should 

be provided in that regard to every individual. The 
authorities should ensure that human rights are fully 
monitored to ensure that their people enjoy the broadest 
possible freedoms.

Uruguay deplores violence in all its forms. The 
substance of violence is bad at its core. There is no 
justification for violence to continue to spread in the 
world today. Every time one right is undermined, it 
is our responsibility, as those who govern, to lead 
the fight for its restoration. Every time justice is not 
rendered, it must be our mission, as leaders, to demand 
accountability. Every time we recognize a new right, 
it is our obligation to remember those who still cannot 
exercise that right and to work tirelessly for their 
benefit.
